DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This Allowance is in response to Applicant’s Amendment filed August 27, 2021. Claims 1-2, 4-9, 11-16, and 18-21 are currently pending and examined.
			 
                                             Allowable Subject Matter
3.    	Claims 1, 4-8, 11-15, and 18-21 (renumbered as claims 1-18) are allowed.
 	The following is an examiner’s statement of reasons for allowance:
  	The prior art references most closely resembling Applicant’s claimed invention are: Svenson (US Patent No. 10/467559) in view of Rellas et al (US Patent No. 10/282766). Svenson teaches machine learning models to analyze data in real-time to determine which orders should be withheld for a certain period of time, and which orders should be prioritized over others, to meet a certain efficiency threshold. Tellas et al teaches a method to manage orders, track order metrics and update and change inventory. Information about the orders is received from and sent to a server that maintains order information for a supplier and for other suppliers with respect to similar products.

With reference to currently amended claims 8, Svenson and Tellas et al and other prior art of record, neither teaches nor renders obvious the limitations “Reply to Non-Final Office Action dated June 9, 2021predicting, by the at least one processor and based on the one or more machine learning datasets, a future time at which a second request for a second quantity of product may be received; 


	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
September 14, 2021